CONFIDENTIAL TREATMENT REQUESTED

[*** Designates portions of this document that have been omitted pursuant to

a request for confidential treatment filed separately with the Commission]

Exhibit 10.44

STATE OF GEORGIA

COUNTY OF MUSCOGEE

LEASE

THIS LEASE is made and entered into this 15th day of December, 2008, by and
between D. L. Jordan, as Landlord, and Knology, as Tenant.

1. Definitions. For purposes of this Lease, the following terms shall have the
following meanings, unless the context requires otherwise:

(a) “Additional Rent” shall mean all those payments required of Tenant and
designated as Additional Rent below.

(b) “Basic Rent” shall mean the monthly rental specified and provided for in
this Lease.

(c) “Building” shall mean the building and similar structures located on the
land which is part of the Premises on the Commencement Date and at any time
thereafter throughout the term of this Lease, excluding all other Improvements
and excluding the land which is part of the Premises.

(d) “Commencement Date” shall mean the date on which the term of this Lease
commences.

(e) “Improvements” shall mean and shall include any buildings, structures,
sheds, driveways, parking areas, paved areas, and fences located on the land
which is part of the Premises on the Commencement Date, any fixtures, equipment
and systems located in any such buildings, structures or sheds on the
Commencement Date and any additions, alterations, replacements and substitutions
thereto made after the Commencement Date. The term “Improvements” does not
include the land which constitutes part of the Premises.

(f) “Landlord” shall mean the Landlord named in this Lease, together with
Landlord’s heirs, legal representatives, successors and assigns.

(g) “Laws” shall mean all federal, state, county, municipal and other
governmental constitutions, statutes, ordinances, codes, regulations,
resolutions, rules and directives and all decisions of courts, administrative
bodies, and other authorities construing any of the foregoing. “Law” shall be
the singular reference to Laws.

(h) “Lease” shall mean this lease, together with any and all exhibits, special
stipulations and attachments which may be part of this lease.

(i) “Lease Year” shall mean the twelve (12) month period beginning on the
Commencement Date and ending at midnight of the day before the first anniversary
of the Commencement Date, the twelve (12) month period commencing on the first
anniversary of the Commencement Date and ending at midnight of the day before
the second anniversary of the Commencement Date, and any similar twelve month
periods occurring throughout the term of this Lease.

(j) “Mortgage” shall mean any deed to secure debt, mortgage, deed of trust or
other conveyance of, or lien or encumbrance against, the Premises securing any
debt, whether now existing or hereafter incurred. “Mortgages” shall mean more
than one “Mortgage”.

(k) “Mortgagee” shall mean the holder of any Mortgage together with the holder’s
heirs, legal representatives, successors, transferees and assigns. “Mortgagees”
shall mean more than one Mortgagee.

(l) “Premises” shall mean Augusta Call Center, Augusta, Georgia per approved
plans and specifications.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

[*** Designates portions of this document that have been omitted pursuant to

a request for confidential treatment filed separately with the Commission]

(m) “Tenant” shall mean the Tenant named in this Lease, jointly and severally if
more than one is named, together with Tenant’s heirs, legal representatives,
successors and permitted assigns, jointly and severally if more than one.

2. Premises. In consideration of the covenants and agreements to be performed by
Tenant and for the rent and upon the terms and conditions stated, Landlord lets
and leases the Premises to Tenant. Unless otherwise expressly provided herein,
Tenant takes, and accepts from Landlord, the Premises, in their present
condition and as suited for the use intended by Tenant. No easement or other
right to light or air, and no right to the subsurface of the land, is leased
with or including in the Premises.

3. Term. The term of this Lease shall commence on October 1, 2009, and shall
terminate at midnight on September 30, 2019, unless terminated earlier as
provided herein (the “Lease Term”). Unless otherwise expressly provided herein,
Tenant shall have no option or right to renew this Lease. (Start time to be
adjusted when construction is completed.)

4. Rent. (a) Tenant shall pay to Landlord, at Landlord’s address for notice
hereinafter set forth or at such other place as Landlord may specify, without
any right of set-off or deduction and without any prior notice of demand, the
Basic Rent of $[***] per year in equal monthly installments of $[***] for each
month during the term of this Lease. Basic Rent shall be due and payable monthly
in advance, beginning on the Commencement Date and continuing on the first day
of each month thereafter throughout the Lease Term. If the Commencement Date is
other than the first day of a month, the amount of Basic Rent payable on the
Commencement Date shall be one-thirtieth (1/30) of the monthly Basic Rent for
each day prior to the first day of the next month and, if the term of this Lease
terminates other than on the last day of a month, the amount of the final
installment of Basic Rent shall be one-thirtieth (1/30) of the monthly Basic
Rent for each day then remaining in the Lease term. (See specification
stipulations.)

(b) As a further inducement for Landlord to enter into this Lease, Tenant shall
also pay to Landlord, as Additional Rent, the following: Property taxes and
insurance on building annually $[***] advance rents for the 10-year basic lease
period — one time pay.

(c) It is acknowledged by the parties hereto that the late payment by Tenant to
Landlord of Basic Rent, Additional Rent, or any other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease the exact amount of
which would be extremely difficult and impractical to ascertain. Such costs
include, but are not limited to, processing, clerical and accounting charges,
lost interest, and late charges which may be imposed by Landlord by the terms of
any mortgage encumbering Premises. Therefore, in the event Tenant should fail to
pay any installment of Basic Rent, Additional Rent, or any sum due hereunder
within ten (10) days after the due date thereof, Tenant shall pay to Landlord as
an additional monthly charge a late fee each month equal to ten (10%) percent of
each such installment of Basic Rent, Additional Rent, or other sum. The late fee
shall be due for each month that any installment of Base Rent, Additional Rent,
or any sum hereunder remains unpaid. In addition, Tenant shall pay to Landlord
thirty dollars ($30.00) for each check presented to Landlord in payment of any
obligations hereunder which is not paid by the bank upon which such check is
drawn.

5. Use. Tenant shall use the Premises only for the purpose of any lawful
purpose, and for no other purposes. In no event shall Tenant use the Premises
for any illegal purpose, in violation of any Law, or in any manner which
constitutes a public or private nuisance. Tenant shall not do, bring or keep
anything on or about the Premises that would increase the rates charged Landlord
for, or cause cancellation of, Landlord’s insurance covering the Premises.
Landlord does not make, and has not made, any representation regarding the
zoning of the Premises. Tenant has determined that the use contemplated by
Tenant conform to and comply with zoning and all other Laws and represents to
Landlord that they do. Tenant shall use the Premises and keep them occupied at
all times during the term of this Lease, and Tenant shall not abandon, vacate or
cease to use the Premises during the term of this Lease.

6. Utilities. (a) Except as may be set forth below, Tenant shall make all
arrangements for, and shall pay when due all charges for, all utilities and
services furnished to the Premises or used by Tenant, including but not limited
to electricity, gas, fuel, heat, water, sewer, telephone, power, sanitary
services and trash collection. Tenant shall also make all arrangements for, and
shall pay when due all charges for, connection of any such utility or service to
the Premises.

 

2



--------------------------------------------------------------------------------

(b) If water is provided by Landlord, Tenant shall reimburse Landlord for water
usage in the amount of $ N/A per month, in advance, with such payment to be made
with the payment of the Basic Rent. In the event that Landlord incurs excess
water costs as a result of Tenant’s failure to maintain all sinks, toilets and
other equipment related to water usage in good working order and repair, Tenant
shall reimburse Landlord, upon demand, the amount reasonably determined by
Landlord in Landlord’s sole discretion, to represent excess water costs, based
upon a three (3) months average water use.

7. Repairs by Landlord. Landlord shall keep or cause to be kept the foundation,
roof and structural portions of the walls of the Premises, and main service
lines to heating, water, sewer, electrical, cooling, ventilation and sprinkler
systems (if any) in good order, repair and condition, except for damage thereto
due to the acts or omissions of Tenant, its customers, suppliers, agents,
employees or invitees, the repair or replacement of damages caused as a result
thereof being the responsibility of Tenant. Landlord shall commence required
repairs as soon as reasonable practicable after receiving notice from Tenant
thereof. This Paragraph shall not apply in case of damage or destruction by fire
or other casualty or condemnation or eminent domain, in which events the
obligations of Landlord shall be controlled by the relevant provisions found
elsewhere in this Lease. Except as provided in this Paragraph, Landlord shall
not be obligated to make repairs, replacements or improvements of any kind upon
the Premises, or to any equipment, merchandise, stock in trade, facilities or
fixtures therein, all of which shall be Tenant’s responsibility, but Tenant
shall give Landlord prompt notice of any accident, casualty, damage or other
similar occurrence in or to the Premises of which Tenant has knowledge.

8. Repairs by Tenant. Tenant shall at all times keep the Premises, window and
window frames and moldings, glass, store fronts, doors, door openers, fixtures,
equipment and appurtenances thereof (including lighting, heating, electrical,
plumbing, toilets, ventilating and air conditioning fixtures and systems and
other mechanical equipment and appurtenances) and all parts of the Premises not
required herein to be maintained by Landlord in good order, condition and repair
and clean, orderly, sanitary and safe (including but not limited to doing such
things as are necessary to cause the Premises to comply with applicable laws,
ordinances, rules, regulations and orders of governmental and public bodies and
agencies relating to Tenant’s use or occupancy of the Premises). If replacement
of equipment, fixtures and appurtenances thereto are necessary, Tenant shall
replace the same with equipment, fixtures and appurtenances of the same quality,
and repair all damages done in or by such replacement. If Tenant fails to
perform its obligations hereunder, Landlord without notice may, but shall not be
obligated to, perform Tenant’s obligations or perform work resulting from
Tenant’s acts, actions or omissions and add the costs of the same to the next
installment of Basic Rent due hereunder.

9. Alterations. Tenant shall not make or cause to be made any alterations,
additions or improvements in or to the Premises without in each instance the
prior written consent of Landlord. All permitted alterations, additions and
improvements shall be made in compliance with applicable Laws, at Tenant’s sole
cost and expense, and shall become Landlord’s property and part of the Premises
when made. Landlord shall not give its consent to any alteration, addition or
improvement unless: (1) Tenant provides evidence or assurances satisfactory to
Landlord of Tenant’s financial ability to pay for them in full and provides lien
waiver(s) and other evidence satisfactory to Landlord that no lien will be
claimed against the Premises; and (ii) Landlord, in its reasonable judgment, is
satisfied that the alteration, addition or improvement will not reduce the fair
market value of the Premises and will neither impair the desirability of the
Premises for leasing to other tenants nor restrict the class of potential
tenants for the Premises. IN NO EVENT SHALL TENANT RE-KEY OR CHANGE ANY EXTERIOR
OR INTERIOR DOOR LOCKS IN OR ABOUT THE PREMISES.

10. Removal by Tenant. All repairs, alterations, additions and improvements made
by Tenant shall be deemed to be attached to the leasehold and to have become the
property of Landlord upon such attachment, and, upon the expiration or sooner
termination of this Lease, Tenant shall not remove any of such alterations,
additions and improvements. Provided, however, that Landlord may designate by
written notice to Tenant those alterations, decorations, additions and
improvements which shall be removed by Tenant at the expiration or termination
of this Lease and Tenant shall promptly remove the same and repair any damage to
the Premises caused by such removal.

 

3



--------------------------------------------------------------------------------

11. Liens. Tenant shall not create or permit to be created any lien, encumbrance
or charge against the Premises or any part of the Premises. If any lien,
encumbrance or charge is filed against any part of the Premises, Tenant shall
cause the same to be discharged by payment, satisfaction or posting of bond
within ten (10) days after the date filed. If Tenant fails to cause any lien,
encumbrance or charge to be discharged within the permitted time, Landlord may
cause it to be discharged and may make any payment which Landlord in its sole
judgment considers necessary in order to do so. If Landlord makes any such
payment, all amounts paid by Landlord shall bear interest at the rate of
eighteen percent (18%) per annum from the date of payment by Landlord and shall
be payable by Tenant to Landlord upon demand. The liens, encumbrances and
charges covered by this Paragraph include, without limitation, liens for federal
taxes, state taxes and assessments, county taxes and assessments, local taxes
and assessments, Mortgages, security interests and liens filed by mechanics,
laborers, material men, architects, surveyors, attorneys or engineers for work,
labor, materials or services done or furnished (or alleged to have been done or
furnished) with respect to the Premises, excluding, however, the lien for Taxes
and Assessments and excluding liens, encumbrances or charges arising solely
because of Landlord’s action or failure to take action.

12. Damage and Destruction. If the Building is damaged or destroyed by fire,
smoke, tornado, ice, wind, lightning, flood, water, explosion, riot, or other
casualty, Tenant shall notify Landlord immediately and the following provisions
shall determine the effect of the damage or destruction on this Lease.

(a) If the Building is completely destroyed, the term of this Lease shall expire
on the date of destruction, with the same effect as if the date of destruction
were stated as the time for termination of the Lease term, and Landlord and
Tenant shall account for Basic Rent, Additional Rent and other amounts payable
by Tenant as of that date.

(b) If any part, but less than all, of the Building is damaged or destroyed,
Landlord, within sixty (60) days after such damage or destruction, at Landlord’s
election, shall either (i) agree to restore or rebuild or (ii) terminate this
Lease by giving Tenant notice of termination. If Landlord agrees to restore or
rebuild, Landlord shall complete the restoration or rebuilding within one
hundred eighty (180) days after Landlord’s election is made, and the Basic Rent
shall be abated in the same proportion as usable space in the Building has been
rendered unusable by reason of such damage or destruction. The abatement of
Basic Rent shall be effective from the date of the damage or destruction until
completion of the restoration or rebuilding by Landlord, at which time the Basic
Rent shall automatically be reinstated at the amount specified in this Lease. If
Landlord terminates this Lease, the term of this Lease shall expire on the date
ten (10) days after the date Landlord gives notice of termination to Tenant,
with the same effect as if such date were stated as the time for termination of
the Lease term, and Landlord and Tenant shall account for Basic Rent, Additional
Rent and other amounts payable by Tenant as of that date.

(c) Notwithstanding anything above to the contrary, Landlord shall have no
obligation to restore or rebuild.

(d) Also notwithstanding anything above to the contrary, the time within which
Landlord shall complete any restoration or rebuilding shall be extended one day
for each day restoration or rebuilding is delayed by strikes, lockouts,
embargoes, acts of God, governmental restrictions or directives, shortages in
power or fuel or causes beyond the reasonable control of Landlord.

13. Condemnation. If the entire Premises are condemned, the term of this Lease
shall terminate on the date when possession of the Premises is taken by the
condemning authority. If any part of the Premises is condemned so that Tenant
cannot use the remainder of the Premises for substantially the same purpose as
immediately prior to condemnation, Tenant may terminate this Lease on the date
when possession is taken by the condemning authority, by giving Landlord notice
of intent to terminate within sixty (60) days after Landlord gives Tenant notice
of the condemnation. In the event of any other condemnation, this Lease shall
not terminate. Any termination under this Paragraph shall have the same effect
as termination of the term of this Lease, as if the date on which possession of
the Premises is taken by the condemning authority were stated as the time for
termination of the Lease term, and Landlord and

 

4



--------------------------------------------------------------------------------

Tenant shall account for Basic Rent, Additional Rent and other amounts payable
by Tenant as of that date. If any part of the Premises is condemned and this
Lease is not terminated as specifically provided in this Paragraph, the Basic
Rent shall be abated in the same proportion as usable space in the Building has
been rendered unusable by reason of such condemnation. The abatement of Basic
Rent shall be effective from the date when the condemning authority takes
possession of the part of the Premises condemned through the remainder of the
term of this Lease. No termination of this Lease and no abatement in Basic Rent
shall affect Landlord’s right to compensation for any condemnation. Landlord
shall be entitled to the full award or proceeds payable with respect to the
Premises by reason of any condemnation, and neither Landlord nor Tenant shall
have any claim to any award or proceeds payable to the other. For purposes of
this Paragraph, words and phrases referring to condemning or condemnation shall
refer to statutory condemnation, exercise of the private or public power of
eminent domain, proceedings in the nature of condemnation, and any sale or
transfer made in lieu of or under threat of condemnation or exercise of the
private or public power of eminent domain and shall include any such
condemnation for permanent or for temporary use of or interference with any part
or all of the Premises.

14. Indemnity. During the term of this Lease, Tenant shall pay, and shall
protect, indemnify and save harmless Landlord from and against, all liabilities,
damages, costs, expenses (including all attorney’s fees and expenses of
Landlord), causes of action, suits, claims, demands and judgments of any nature
whatever arising from: (i) injury to or the death of persons or damage to
property (x) on the Premises or upon adjoining sidewalks, street or ways, or
(y) in any manner arising out of or connected with Tenant’s use, non-use, or
occupancy of the Premises, or (z) resulting from the condition of the Premises
or of adjoining sidewalks, streets or ways; (ii) violation of any agreement,
representation, warranty, provision, term or condition of this Lease by Tenant;
and (iii) violation of any Law affecting the Premises or the occupancy or use
thereof.

Notwithstanding the foregoing, Tenant shall not be required to pay, protect or
indemnify and save harmless Landlord from liabilities, damages, costs, and
expenses which are the-result of Landlord’s proven acts of affirmative
negligence.

15. Insurance. (a) Tenant shall procure, and maintain in full force and effect
at its expense at all times during the term of this Lease, with insurers
approved by Landlord (1) commercial general liability insurance applicable to
the Premises with limits of liability of not less than $1,000,000 per occurrence
and $2,000,000 general aggregate with not more than $5,000 deductible,
(2) explosion insurance in respect of any boilers and similar apparatus located
on the Premises in the amount of $200,000, (3) insurance with respect to
Tenant’s property on the Premises and any alterations, remodeling or
improvements made or installed by Tenant on the Premises, in an amount equal to
the full replacement value of the property insured, and which insures against
the perils of fire, windstorm, earthquake, flood, riot, theft, vandalism, and
malicious mischief, sprinkler leakage, and explosion, and (4) such other
insurance on the Improvements and in such amounts as may from time to time be
reasonably required by Landlord against other insurable hazards which at the
time are commonly insured against in the case of premises similarly situated.

(b) All insurance required to be maintained pursuant to this Paragraph shall
(1) except for commercial general liability insurance, name Landlord and Tenant
as insureds, as their respective interest may appear, (2) provide that all
insurance proceeds shall be adjusted with Landlord and Tenant jointly and shall,
except in the case of comprehensive general liability insurance, be payable to
Landlord and Tenant, as their respective interest may appear, (3) provide that
the policy cannot be (i) cancelled as to Landlord, (ii) lapse if not renewed for
any reason, or (iii) changed in coverage, except after the insurer gives
Landlord fifteen (15) days written notice of cancellation, non-renewal, or
change in coverage (4) shall state that notice of any claim against Landlord
shall be deemed to have occurred only when an officer of Landlord has received
actual notice, and has actual knowledge of the claim, and (5) not be subject to
invalidation as to Landlord by reason of any act or omission of Tenant.

(c) Immediately upon the issuance of the policy or policies required under this
Paragraph, Tenant shall deliver a duplicate original policy to Landlord,
together with evidence satisfactory to Landlord that the premiums have been paid
for a period of at least one year from the Commencement Date. Not less than
fifteen (15) days prior the expiration of a policy required under this
Paragraph, Tenant shall pay the premium for renewal for a period of not less
than one year and deliver to Landlord a renewal policy or endorsement evidencing
the renewal, together with evidence satisfactory to Landlord that the renewal
premium has been paid.

 

5



--------------------------------------------------------------------------------

(d) Each such insurance policy shall contain a provision permitting Tenant to
waive all rights of recovery by way of subrogation, for Tenant and Tenant’s
insurer, substantially in the following form: This insurance policy shall not be
invalidated, and shall remain in full force and effect, if the insured waives in
writing prior to a loss any or all right of recovery against any party for a
loss occurring to the property covered by this policy. Tenant waives, during the
term of this Lease, any and all rights of recovery and claims against Landlord,
Landlord’s officers, employees and agents, to the full extent that
indemnification is due under the insurance coverage required by this Paragraph.

16. Mortgages and Mortgagees. The following provides for the effect of Mortgages
on this Lease and for the rights of Mortgagees.

(a) At Landlord’s election, this Lease shall be subordinate to any and all
Mortgages now or hereafter encumbering the Premises or any part of the Premises.
The terms of this provision shall be self-operative, and no further instrument
of subordination shall be required. Upon request of any party in interest,
however, Tenant shall execute promptly such instruments or certificates as may
be reasonably required to further evidence the intent of this Subparagraph,
whether the requirement is that of Landlord or any other party in interest,
including, without limitation, any Mortgagee. Landlord will use its best efforts
to obtain a non-disturbance agreement from any such Mortgagee in favor of
Tenant.

(b) Within three (3) day after request by Landlord, Tenant shall execute and
deliver to Landlord an estoppel certificate in recordable form, addressed to any
Mortgagee, any prospective Mortgagee, any purchaser or prospective purchaser of
the Premises or any part of the Premises, or any assignee or prospective
assignee of Landlord’s interest under this Lease, in which Tenant shall certify:
(i) that this Lease has not been modified and is in full force and effect, or,
if there have been modifications, that this Lease is in full force and effect as
modified and that the only modifications are those specifically described in
Tenant’s certificate, (ii) that Tenant has no defense, claims, counterclaims or
rights of set-off against the enforcement of this Lease, or, if Tenant claims
any, that they are all specifically described, as claimed by Tenant, in Tenant’s
certificate; and (iii) the respective dates to which Basic Rent, Additional Rent
and all other amounts due under this Lease have been paid. Tenant’s certificate
shall also include such other information as may be reasonably required by
Landlord or by any Mortgagee, prospective Mortgagee, purchaser or prospective
purchaser of the Premises or assignee or prospective assignee of Landlord’s
interest under this Lease.

(c) Notwithstanding that this Lease is expressly subject and subordinate to any
Mort-gages, any Mortgagee may sell the Premises in the manner provided in the
Mortgage, by foreclosure or sale under power, and may, at the option of such
Mortgagee, make such sale of the Premises subject to this Lease. Landlord will
use its best efforts to obtain a non-disturbance agreement from any such
Mortgagee in favor of Tenant. In the event of any foreclosure or sale under
power made subject to this Lease, Tenant shall attorn to the purchaser at
foreclosure or sale under power, and Tenant shall recognize such person as the
Landlord under this Lease, and the foreclosure or sale under power shall not by
operation of law result in the cancellation or the termination of this Lease or
of the obligations of Tenant.

17. Sale by Landlord. Landlord’s right to sell, convey, transfer, assign or
otherwise dispose of Landlord’s interest in and to the Premises shall be
unrestricted, and in the event of any such sale, conveyance, transfer,
assignment or other disposition by Landlord, all obligations under this Lease of
the party selling, conveying, transferring, assigning or otherwise disposing,
accruing after the effective date of such assignment, sale, conveyance, transfer
or other disposition, shall cease and terminate, and Tenant shall look only and
solely to the party to whom or which the Premises are sold, conveyed,
transferred, assigned or otherwise disposed of for performance of all of
Landlord’s obligations under this Lease.

18. Assignment, Subletting by Tenant. Tenant shall not transfer, pledge,
mortgage, encumber, or assign (whether by instrument, operation of law,
withdrawal or change in partnership, merger, consolidation, dissolution or
reorganization of any type) this Lease, or any interest of Tenant under this
Lease, without the prior written consent of Landlord. Tenant shall not sublet
the Premises or any

 

6



--------------------------------------------------------------------------------

part of the Premises, nor permit any party other than Tenant to use or occupy
any part of the Premises, without the prior written consent of Landlord.
Landlord may in its sole discretion withhold or refuse to give its consent to
any proposed transfer, assignment or subletting and to any proposed use or
occupancy by any party other than Tenant. Landlord’s consent to one assignment,
transfer or sublease, or to any use or occupancy by a party other than Tenant,
shall not destroy or waive this provision, and each later assignment, transfer
and sublease, and each later use or occupancy of the Premises by a party other
than Tenant, shall likewise be made only with the prior written consent of
Landlord. Any subtenants, transferees or assignees shall automatically, upon
acceptance of such subtenancy, transfer or assignment, become and thereafter be
directly liable to Landlord for all obligations of Tenant under this Lease
(including but not limited to Basic Rent and all Additional Rent) without
relieving Tenant (or any guarantor of Tenant’s obligations) of liability to
Landlord under this Lease.

19. Usufruct. This Lease creates only the relationship of landlord and tenant
between Landlord and Tenant, and no estate in land shall pass out of Landlord.
Tenant shall have only a usufruct, not subject to levy and sale and not
assignable in whole or in part by Tenant except as specifically provided in this
Lease.

20. Lien for Landlord. Tenant grants to Landlord a valid and first priority lien
and security interest upon and in all of the personal property of Tenant located
at any time on the Premises. This lien and security interest shall secure
payment of Basic Rent, Additional Rent and other amounts payable by Tenant under
this Lease. From time to time upon request by Landlord, Tenant shall promptly
execute and deliver to Landlord all security agreements, financing statements
and other documents which Landlord deems necessary or desirable in order to
perfect, continue or preserve the security interest and lien granted under this
Paragraph. Tenant shall not remove any personal property from the Premises,
without the prior written consent of Landlord and except as expressly permitted
under Paragraph 21, until all Basic Rent, Additional Rent and other amounts due
from Tenant for the term of this Lease have been fully paid. Landlord’s lien and
security interest may be enforced or foreclosed in the manner and form provided
by Law for the foreclosure of security interests or personal property mortgages
or for distraint and sale of personal property by landlords or in any other
manner provided by law. The express contractual lien granted in this Paragraph
is in addition to and supplementary to any statutory lien for rent. No statutory
lien for rent is waived. Tenant knowingly, intelligently and voluntarily waives
all rights to notice or hearing or both in the event Landlord seeks a distress
warrant against Tenant under applicable laws of Georgia. Upon written request by
Tenant, Landlord will subordinate its lien granted in this Paragraph 20 to any
purchase money security interest of any vendor or supplier of Tenant.

21. Removal of Personalty. Upon the termination of the term of this Lease,
Tenant may, if no event of default then exists, remove all personal property
which Tenant has installed or otherwise located on the Premises and which is not
attached to the Premises, provided that Tenant promptly restores the Premises to
their condition immediately preceding the time the property was installed or
otherwise located on the Premises. If Tenant does not so remove all such
personal property upon expiration of the term of this Lease, Landlord may notify
Tenant to remove the personal property and to restore the Premises to their
condition immediately preceding the time the property was installed or otherwise
located on the Premises. If Tenant fails or refuses to remove all such personal
property from the Premises, and to so restore the Premises, within ten (10) days
after Landlord gives notice to do so, all such personal property shall
automatically become the property of Landlord. Landlord may then remove the
personal property from the Premises in any manner that Landlord shall choose,
and Landlord may retain, abandon, sell, dispose of, donate or give to anyone any
part or all of the personal property or otherwise deal with it as Landlord’s
property, all in Landlord’s sole discretion and without liability for loss or
damage. Tenant shall pay Landlord on demand one-thirtieth (130th) of the monthly
Basic Rent last in effect for each day from the date the Lease term expires
through the date the last of Tenant’s personal property is removed pursuant to
this Paragraph, and Tenant shall pay Landlord, on demand as Additional Rent, any
and all expenses incurred by Landlord in removing personal property and cleaning
or otherwise restoring the Premises to the condition Tenant is required to leave
them in, including, without limitation, court costs, reasonable attorney’s fees
and expenses, moving and transportation charges, and cleaning charges. Landlord
may, at its option and without notice, sell the personal property, or any part
of it at public or private sale and without legal process, for such price as
Landlord may obtain, and apply the proceeds of such sale to any amounts due from
Tenant under this Lease. Tenant shall not, at any time, remove from the Premises
any property installed or otherwise located on the Premises by Tenant and
attached to the Premises.

 

7



--------------------------------------------------------------------------------

22. Risk of Loss of Property and Risk of Injury. Unless caused by the proven
affirmative acts of Landlord’s negligence, Landlord shall not at any time be
liable for any loss of or damage to any property of Tenant or others in or upon
the Premises or any adjoining sidewalks, streets or ways, or liable to anyone
for personal damage or injury in or upon the Premises or any adjoining
sidewalks, streets or ways.

23. Surrender. Upon termination of this Lease, Tenant shall surrender to
Landlord the Premises, broom clean and in a condition at least as good as the
condition the Premises were in on the Commencement Date, excepting only ordinary
wear and tear. Tenant shall also deliver to Landlord, immediately, all keys to
the Premises. Tenant agrees that at no time shall it change or re-key any
exterior or interior door locks without Landlord’s prior written consent.

24. Tenancy at Sufferance. If Tenant remains in possession of the Premises after
termination of the term of this Lease without any distinct written agreement
with Landlord, Tenant shall be and become a tenant at sufferance, and there
shall be no renewal or extension of this Lease by operation of law. While Tenant
is a tenant at sufferance, Tenant shall pay to Landlord rent for an entire
month, even though Tenant may remain a Tenant at sufferance for some lesser
period. For example, if the term of this Lease ends at the end of a month and
Tenant holds over for a week prior to delivering possession to Landlord, Tenant
will owe rent for a full month at the rate in effect at the termination of the
term of this Lease.

25. Right of Entry. Tenant shall permit Landlord and Landlord’s representatives,
agents and employees to enter the Premises at all times during Landlord’s or
Tenant’s business hours, and at other reasonable times, for the purposes of
inspecting the Premises, showing the Premises to prospective purchasers or
tenants, making any repairs or replacements or performing any maintenance
required (or permitted to be made or performed by) Landlord and performing any
work on the Premises that Landlord may consider necessary to prevent or cure
deterioration, waste or unsafe conditions. Landlord shall also have the right to
place on the Premises signs suitable to Landlord advertising the Premises or any
part of the Premises for sale or for lease. Nothing in this Paragraph shall
imply or impose any duty or obligation upon Landlord to enter the Premises at
any time for any purpose, or to inspect the Premises at any time, or to do, or
pay for, any work which Tenant is required to perform under any provision of
this Lease, and Landlord has no such duty or obligation.

26. Landlord’s Right to Act for Tenant. If Tenant fails to pay any Additional
Rent or to make any other payment or take any other action when and as required
under this Lease, Landlord may, without demand upon Tenant and without waiving
or releasing Tenant from any obligation contained in this Lease, pay any such
Additional Rent, make any such other payment or take any such other action
required of Tenant. The actions which Landlord may take include, but are not
limited to, performance of maintenance or repairs and making of replacements
which are Tenant’s obligation, payment of insurance premiums Tenant is required
to pay and payment of Taxes and Assessments charged to Tenant under this Lease.
Landlord may pay all incidental costs and expenses incurred in exercising this
right, including without limitation attorney’s fees and expenses, penalties,
reinstatement fees, late charges, charges for writs of fieri facias, and
interest. All amounts paid by Landlord pursuant to this Paragraph, and all costs
and expenses incurred by Landlord in exercising its rights under this Paragraph,
shall bear interest at the rate of eighteen percent (18%) per annum from the
date of payment by Landlord and shall be payable by Tenant to Landlord upon
demand.

27. Default. (a) The following events shall constitute events of default by
Tenant under this Lease: (i) Tenant shall fail to pay within ten (10) days after
due any Basic Rent, Additional Rent or other payment to be made by Tenant;
(ii) Tenant shall fail to comply with any agreement, representation, warranty,
term or condition of this Lease (other than the payment of Basic Rent,
Additional Rent or any other payment to be made by Tenant), and shall not cure
such failure within fifteen (15) days after Landlord gives Tenant notice of the
failure; (iii) Tenant or any guarantor of this Lease shall become insolvent or
shall make a transfer in fraud of creditors or shall make an assignment for the
benefit of credits, or (iv) Tenant or any guarantor of this Lease shall file a
petition under any section or chapter of the Federal Bankruptcy Act, as amended,
or under any similar Law or any statute of the United States

 

8



--------------------------------------------------------------------------------

or any state, or there shall be filed against or on behalf of Tenant or any
guarantor of this Lease a petition in bankruptcy or insolvency or a similar
proceeding, or Tenant or any guarantor shall be adjudicated bankrupt or
insolvent in proceedings filed against or on behalf of Tenant or any such
guarantor of this Lease.

(b) Upon the occurrence of any event of default, Landlord may pursue any one or
more of the following remedies, separately or concurrently or in any
combination, without any notice (except as specifically provided below) or
demand whatsoever and without prejudice to any other remedy which it may have
for possession or arrearages in Basic Rent, Additional Rent or other amounts
payable by Tenant: (i) Landlord may terminate this Lease by giving Tenant notice
of termination, in which event Tenant shall immediately surrender the Premises
to Landlord and this Lease shall be terminated at the time designated by
Landlord in its notice of termination to Tenant; (ii) Landlord may, with or
without terminating this Lease, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises, by force if necessary, without being liable for prosecution or any
claim of damage as Tenant hereby knowingly, intelligently and voluntarily waives
all rights to prior notice or hearing or both concerning Tenant’s removal from
the Premises, thereby eliminating the need for Landlord to obtain a
dispossessory warrant from a court of competent jurisdiction; (iii) Landlord may
re-lease the Premises in its own name or on behalf of Tenant, on such terms as
Landlord may deem satisfactory, and receive the rent for any such releasing, in
which event Tenant shall pay to Landlord on demand any deficiency that may arise
by reason of such releasing; (iv) Landlord may do whatever Tenant is obligated
to do under the terms of this Lease, in which event Tenant shall pay Landlord on
demand for any expenses, including without limitation attorney’s fees, which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
this Lease; or (v) Landlord may terminate this Lease and recover from Tenant all
damages Landlord may incur by reason of Tenant’s default, including, without
limitation, a sum which, at the date of such termination represents the present
value (discounted at a rate equal to the then average rate for Moody’s “AAA”
rated corporate bonds) of the excess, if any, of (1) the Basic Rent, Additional
Rent, and all other charges and sums which would have been payable hereunder by
Tenant for the period commencing with the day following the date of such
termination and ending with the expiration date over (2) the aggregate
reasonable rental value of the Premises for the same period, all of which
present value of such excess sum shall be deemed immediately due and payable. In
determining the aggregate reasonable rental value pursuant to item (2) above,
the parties hereby agree that all relevant factors shall be considered as of the
time Landlord seeks to enforce such remedy, including, but not limited to
(A) the length of time remaining in the Term of the Lease; (B) the then-current
market conditions in the general area in which the Premises are located; (C) the
likelihood of reletting the Premises for a period of time equal to the remainder
of the term of the Lease; (D) the net effective rental rates (taking into
account all concessions) then being obtained for space of similar type and size
in similar type warehouses in the general area in which the Premises are
located; (E) the vacancy levels in comparable quality buildings in the general
area in which the Premises is located; (F) the anticipated duration of the
period the Premises will be unoccupied prior to reletting; (G) the anticipated
cost of reletting; and (H) the current levels of new construction that will be
completed during the remainder of the term of the Lease and the degree to which
such new construction will likely affect vacancy rates and rental rates in
comparable quality buildings in the general area in which the Premises is
located. Such payment shall be and constitute Landlord’s liquidated damages,
Landlord and Tenant acknowledging and agreeing that it is difficult to determine
the actual damages Landlord would suffer from Tenant’s breach hereof and that
the agreed upon liquidated damages are not punitive or penalties and are a just,
fair and reasonable pre-estimate of Landlord’s probable loss, all in accordance
with O.C.G.A. § 13-6-7.

(c) Landlord’s pursuit of any one or more of the remedies stated in Subparagraph
(b) above shall not preclude pursuit of any other remedy or remedies provided in
this Lease or any other remedy or remedies provided by law or in equity,
separately or concurrently or in any combination. Landlord’s pursuit of any one
or more of the remedies provided In this Lease shall not constitute: (i) an
election of remedies excluding the election of any other remedy or other
remedies; or (ii) a forfeiture or waiver of any Basic Rent, Additional Rent or
other amounts payable under this Lease by Tenant or of any damages or other sums
accruing to Landlord by reason of Tenant’s violation of any of the agreements,
representations, warranties, provisions, terms and conditions of this Lease. No
action taken by or on behalf of Landlord shall be construed to be an acceptance
of a surrender of this Lease. Landlord’s forebearance in pursuing or exercising
one or more of its remedies shall not be deemed or construed to constitute a
waiver of any event of default or of any remedy. No waiver by Landlord of any
right or remedy on one occasion shall be construed as a waiver of that right or

 

9



--------------------------------------------------------------------------------

remedy on any subsequent occasion or as a waiver of any other right or remedy
then or thereafter existing. No failure of Landlord to pursue or exercise any of
Landlord’s powers, rights or remedies or to insist upon strict compliance by
Tenant with any obligation of Tenant, and no custom or practice at variance with
the terms of this Lease, shall constitute a waiver of Landlord’s right to demand
exact compliance with the terms of this Lease. Notwithstanding anything in this
Lease to the contrary, no termination of this Lease prior to the normal
termination by lapse of time or otherwise shall affect Landlord’s right to
collect Basic Rent and Additional Rent for the period prior to termination.

(d) If this Lease shall terminate as a result of or while there exists a default
hereunder, any funds of Tenant held by Landlord may be applied by Landlord to
any damages payable by Tenant (whether provided for herein or by law) as a
result of such termination or default.

28. Rights Cumulative. All rights, remedies, powers and privileges conferred
under this Lease on the parties shall be cumulative and in addition to, but not
restrictive of or in lieu of, those conferred by law.

29. Attorneys’ Fees, Homestead. If any Basic Rent, Additional Rent or other
amount owed by Tenant under this Lease is collected by or through an attorney at
law, Tenant shall pay all costs and expenses incurred by Landlord in connection
with said collection, including, without limitation, Landlord’s attorneys’ fees.
Tenant waives all homestead rights and exemptions which Tenant may have under
any Law as against any obligation owing under this Lease and assigns so much
thereof to Landlord as may be necessary to secure payment and performance of
Tenant’s obligations under this Lease.

30. Time of Essence. Time is of the essence of this Lease. Anywhere a day
certain is stated for payment or for performance of any obligation, the day
certain so stated enters into and becomes a part of the consideration for this
Lease.

31. Notices. Any notice, demand, request, consent, approval or communication
under this Lease shall be in writing and shall be deemed duly given to or made
upon a party when either: (i) delivered personally, or (ii) deposited, postage
prepaid, in the United States Mail, certified or registered mail with a return
receipt requested, addressed (as the case may be) to such party at the following
address or at such other address as such party may designate by notice to the
other parties hereto:

 

If to Landlord:

   D. L. Jordan    2145 Springdale Dr.    Columbus, GA 31906 If to Tenant:   
Knology    1241 O. G. Skinner Dr.    West Point, GA 31833

Tenant designates and appoints, as its agent to receive notice of all
dispossessory or distraint proceedings and all notices required under this
Lease, the person in charge of the Premises at the time the notice is given,
and, if no person is in charge of the Premises at that time, such service or
notice may be made by attaching the same, in lieu of mailing, on any entrance to
the Premises or the Building.

32. Restrictions On Use. The provisions in this Paragraph concerning Tenant’s
use of the Premises are cumulative with and in addition to all other provisions
of this Lease.

(a) WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT IN EACH INSTANCE, NO SIGN, FIXTURE,
ADVERTISEMENT, NOTICE, FLAG, BARBER POLE, STATUTORY OR OBSTRUCTION SHALL BE
DISPLAYED, INSCRIBED, PAINTED, AFFIXED OR OTHERWISE LOCATED ON ANY WINDOWS,
EXTERIOR WALLS OR ROOF(S) OF THE IMPROVEMENTS OR ELSEWHERE ON THE PREMISES
OUTSIDE ANY BUILDING WHICH IS PART OF THE PREMISES. Tenant shall not paint or
otherwise mark on any exterior walls of the Improvements. Tenant shall not
erect, install or maintain any awnings or shades on the outside of any of the
Improvements.

 

10



--------------------------------------------------------------------------------

(b) Tenant shall not in any manner deface, damage or injure the Improvements or
any part thereof, and Tenant shall not overload any floors or walls of the
Improvements. No apparatus or appliance that would in any manner damage, injure
or vibrate the Premises shall be used or operated in or on the Premises. Tenant
shall not permit any noise or odor objectionable to others to escape or be
emitted from the Premises. Tenant shall not do anything, and shall not permit
anything to be done, which would in any way create or tend to create a nuisance
or disturb others.

(c) At all times Tenant shall keep the Premises and all abutting private ways,
alleys, sidewalks and parking spaces clean and free of garbage, debris, trash
and refuse. Tenant shall deposit all garbage, debris, trash and refuse in closed
containers on the Premises.

(d) WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, TENANT SHALL NOT STORE
EQUIPMENT OR MATERIALS OUTSIDE THE IMPROVEMENTS HEREBY LEASED TO TENANT, NOR
SHALL TENANT AT ANYTIME USE THE PREMISES OR SURROUNDING AREAS FOR THE STAGING OF
EQUIPMENT OR MATERIALS.

(e) Without the prior written consent of Landlord, Tenant’s right to use the
paved or parking areas appurtenant to the Premises shall be and is limited to
ingress and egress and the parking of automobiles incident to the use of the
Premises. Tenant shall not use or allow the parking areas to be used for the
storage of large trucks or heavy equipment without the prior written consent of
Landlord.

 

  (f) Tenant shall also   

 

 

 

  .

33. Waiver of Trial by Jury. The parties hereby waive trial by jury and any
action proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, Tenant’s use or occupancy of Premises or any claim of
entry or damage hereunder and Tenant covenants and agrees that Tenant will not
interpose any counterclaim, or deduction in any summary proceeding brought by
Landlord to recover possession of the Premises.

34. No Estoppel. Neither the commencement of any action or proceeding nor the
settlement thereof, nor entry of judgment thereon shall bar Landlord from
bringing subsequent actions or proceedings from time to time, nor shall the
failure to include in any action or proceeding any sum or sums then due be a bar
to the maintenance of any subsequent actions or proceedings for the recovery of
such sum or sums omitted.

35. Entire Agreement. This Lease contains the entire agreement of the parties
hereto and no representations, warranties, inducements, promises or agreements,
oral or otherwise, between the parties not embodied in this Lease shall be of
any force or effect.

36. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under applicable present or future Laws effective during the
term of this Lease, the remainder of this Lease shall not be affected. In lieu
of each clause or provision of this Lease which is illegal, invalid or
unenforceable, there shall be added as a part of this Lease a clause or
provision as nearly identical as may be possible and as may be legal, valid and
enforceable.

37. Headings. The use of headings, captions and numbers in this Lease is solely
for the convenience of identifying and indexing the various paragraphs and shall
in no event be considered otherwise in construing or interpreting any provision
in this Lease.

38. Prohibition Against Recording. This Lease shall not be recorded in any
public records. A memorandum or notice of this Lease may be recorded, however,
if Tenant pays all attorneys’ fees and all other costs and expenses incurred by
Landlord in connection with the preparation, legal review and recording of the
memorandum or notice.

 

11



--------------------------------------------------------------------------------

39. Tenant’s Authority. Tenant represents and warrants to Landlord, knowing that
Landlord is relying on each such representation and warranty that:

(a) Tenant is authorized to execute and enter into this Lease and to deliver it
to Landlord.

(b) The execution, delivery and performance of this Lease by Tenant is not in
violation of any contract, agreement, undertaking, judgment, decree,
governmental order or other restriction of any kind to which Tenant is a party
or by which Tenant may be bound.

(c) Tenant has executed and entered into this Lease free from fraud, undue
influence, duress, coercion and other defenses to the execution of this Lease.

(d) This Lease constitutes the valid and binding obligation of Tenant,
enforceable against Tenant in accordance with its terms.

(e) If Tenant is an individual or more than one individual, Tenant (and each
individual if more than one) is legally competent, has attained the age of
majority and has the full capacity to enter into this Lease.

(f) If Tenant is a corporation or a partnership: (i) Tenant is duly organized,
validly existing and in good standing under the Laws of the state of its
organization and has full power and authority to enter into this Lease, to
perform its obligations under this Lease in accordance with its terms, and to
transact business in Georgia; (ii) the execution of this Lease by the persons
executing it on behalf of Tenant, and the performance by Tenant of its
obligations under this Lease, have been duly authorized and approved by all
necessary corporate or partnership action, as the case may be; and (iii) the
execution, delivery and performance of this Lease by Tenant is not in conflict
with Tenant’s articles of incorporation (if a corporation), agreement of
partnership (if a partnership), by-laws (if a corporation), or other charters,
agreements, rules or regulations governing Tenant’s business, as any of the
foregoing may have been supplemented, modified, amended, or altered in any
manner.

40. Security Deposit. Upon the execution of this Lease, Tenant has paid to
Landlord the sum of $ N/A, which sum shall be held by Landlord as security
against any default by Tenant in the performance of the covenants, conditions
and agreements of this Lease. The deposit may, at Landlord’s option, be applied
by Landlord against any default in any of the terms, provisions, or conditions
of this Lease. Landlord shall not be obligated to keep such security deposit in
a separate fund but may commingle the security with its own funds. The
mortgagee-in-possession of the Premises, or any interest therein, through public
or private foreclosure or the acceptance of a deed in lieu thereof, shall have
no liability to Tenant for return of all or any portion of the deposit, unless,
and then only to the extent that, such mortgagee has acknowledged receipt of all
or any portion of Tenant’s deposit. In the event Landlord applies the deposit in
whole or in part against a default by Tenant, Tenant shall, upon demand by
Landlord, deposit sufficient funds to maintain the security deposits in the
initial amount. Failure of Tenant to maintain the security deposit in the
initial amount as stated above shall constitute a failure to pay rent and shall
carry with it the consequences set forth elsewhere in this Lease with respect
thereto. Upon the expiration of the term hereof, the security deposit, if not
applied toward the payment of rent in arrears or toward the payment of damages
suffered by Landlord by reason of the Tenant’s breach of this Lease, shall be
returned to Tenant without interest at the end of the term of the Lease, but in
no event is such security deposit to be returned until Tenant has vacated the
Premises, delivered possession thereof to Landlord, and fully satisfied Tenant’s
obligations under this Lease, including but not limited to payment in full of
all rent and other payments owed by Tenant through the end of the term of the
Lease.

 

12



--------------------------------------------------------------------------------

41.    Tenant’s Personal Contact Information.    Tenant’s Home Address:   

 

  

 

   Tenant’s Home Telephone Number:   

 

   Tenant’s Mobile Telephone Number:   

 

   Tenant’s Social Security Number:   

 

  

[Signatures on following page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Lease, all
effective as of the day and year first written above.

 

  TENANT:   Signed, sealed and delivered   KNOLOGY, INC.   in the presence of:  
    /s/ Chad S. Wachter   By:  

/s/    Bret T. McCants

  Unofficial Witness      

    Attest:  

 

 

 

   Notary Public, County of   

 

   (SEAL) State of   

 

   My commission expires:   

 

  

(NOTARIAL SEAL)

  

  LANDLORD:     D. L. JORDAN   Signed, sealed and delivered       in the
presence of:   By:  

/s/    D. L. Jordan

  /s/ Chad S. Wachter       Unofficial Witness               (SEAL)

 

   Notary Public, County of   

 

   State of   

 

   My commission expires:   

 

  

(SEAL)

  

 

14